Citation Nr: 9930028	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  94-40 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

Entitlement to service connection for residuals of frostbite 
of the ears, including an undiagnosed illness manifested by 
such residuals.

Entitlement to service connection for a skin condition of the 
hands and feet, including an undiagnosed illness manifested 
by such a condition.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1987 to July 
1991, including a tour in the Southwest Asia theater during 
the Persian Gulf War from September 17, 1990 to April 18, 
1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 1993 and later RO rating decisions that denied 
service connection for residuals of frostbite of the ears, 
including an undiagnosed illness manifested by such 
residuals, and for a skin condition of the hands and feet, 
including an undiagnosed illness manifested by such a 
condition.


REMAND

The veteran testified before a Member of the Board in 
November 1995 to the effect that he received treatment for 
skin problems by a Dr. Miner and at the Mary Imougine Bassett 
Hospital in Cooperstown, New York.  These records are not in 
the claims folder and the veteran should be notified that his 
claims for service connection for the conditions being 
considered in this appeal are incomplete.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Member who conducted the 
November 1995 hearing is no longer employed by the Board and 
the veteran was sent a letter in May 1999 at his latest 
address of record, notifying him of his right to another 
hearing by a Member of the Board.  The letter was returned by 
the Postal Service as undeliverable.

In 1999, the veteran submitted 2 video tapes that have not 
been considered with regard to his claims for service 
connection for residuals of frostbite of the ears, including 
an undiagnosed illness manifested by such residuals, and for 
a skin condition of the hands and feet, including an 
undiagnosed illness manifested by such condition.  Nor has he 
or his representative waived initial consideration of this 
evidence by the RO.  Due process requires that the RO 
consider all relevant evidence and provide the veteran with a 
related supplemental statement of the case.  38 C.F.R. 
§ 20.1304(c) (1999).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
submit all reports of his treatment and 
evaluation for residuals of frostbite of 
the ears and for a skin condition of the 
hands and feet, including the report of 
his treatment by Dr. Miner and at the 
Mary Imougene Bassett Hospital in 
Cooperstown, New York, since separation 
from service.

2.  The RO should then review the claims.  
If the claims are denied, an appropriate 
supplemental statement of the case should 
be provided to the veteran and his 
representative, covering all the evidence 
considered, including the 2 video tapes 
received in 1999, since the issuance of 
the previous supplemental statement of 
the case.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He also has the right to have another hearing by a 
Member of the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












